We are of opinion that in the city of New York it is not essential to the validity of a tax upon land, that the name of the owner should be inserted in the assessment-list. The tax may be assessed directly upon the land, properly describing it, and the only effect of omitting to insert the name of the owner, or of inserting the name of one who is not the owner, is to deprive the city of the right to collect the tax from the owner personally, or by distress of goods and chattels, etc., and to confine its remedy for the collection of *Page 283 
the tax to the enforcement of its lien therefor upon the land assessed.
In this respect the system of taxation upon land in the city of New York differs from that provided in the Revised Statutes for other parts of the State. The general provisions in regard to taxation require that the taxable inhabitants of each town be assessed in the same assessment-roll or list, in respect to both their real and personal estate, though the assessments are to be made in separate columns (R.S., art. 2, tit. 2, chap. 13, part 2.), and the inhabitant so taxed is personally liable, not only for the taxes imposed upon his personal estate, but also for those upon his real estate. Taxes on real estate thus imposed, besides being collectible out of the personal property of the inhabitant taxed, constitute a lien upon the land for which he has been taxed. Under this system it has been repeatedly held that, unless land is assessed to the real owner or occupant by his name, the tax is void.
But with respect to the city of New York a different system has been established. Personal taxes are separated from taxes upon lands, and are placed upon a separate list or roll, alphabetically arranged. (Laws of 1867, chap. 410, § 5.) With respect to taxes upon land, it is expressly provided by the same act that "no tax or assessment shall be void in consequence of the name of the rightful owner or owners of any real estate in said city not being inserted in the assessment-rolls or lists. But in such case no tax shall be collected, except from the real estate so assessed."
This provision clearly indicates that the tax is to be imposed upon the land, and that it is immaterial to its validity that the owner's name should appear upon the list, except for the purpose of imposing upon him a personal liability for the tax. The insertion of the word "rightful" does not affect the sense of the provision. There would be no utility in inserting the name of any one but the rightful owner, and it cannot be supposed that the insertion of a name other than that of the real owner was intended to be required. Such a course could tend only to mislead, and would serve no useful purpose. *Page 284 
In the present case the name inserted in the list opposite the description of the property was "Est. R.K. Haight." This was not the name of any person, and the assessment in this form could not authorize the collection of the tax from the personal property of any individual. Still it was a legitimate element in the description of the property, and no one could have been misled by its use.
The judgment should be affirmed.
All concur.
Judgment affirmed.